Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 19 October 2021. Claims 1-20 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the rejection of claims 1-19 under 35 USC 112(b) as set forth in the office action of 24 June 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-19 under 35 USC 112(b) as set forth in the office action of 24 June 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 7 and 16 under 35 USC 112(d) as set forth in the office action of 24 June 2021 have been considered and are NOT persuasive. Claims 1 and 10 have been amended to recite “wherein the features comprise at least one of one or more parameter values and a corresponding priority value” which still, under broadest reasonable interpretation, can be interpreted as the features comprising either one or more parameter values or a corresponding priority value; therefore, claims 1 and 10 (which claims 7 and 16 depend from respectively) can be interpreted to not include the corresponding priority value. As such, claims 7 and 16 can be interpreted such that they do not further limit claims 1 and 10. See 35 USC 112(d) below.
Applicant’s amendments and arguments with respect to the rejection of claims 1-19 under 35 USC 103 as set forth in the office action of 24 June 2021 have been Rottkamp does not disclose or suggest that the generated reference trajectory “comprises a velocity-acceleration plan that acts as a threshold velocity and a threshold acceleration set for the autonomous vehicle,” as recited in amended claim 1 (emphasis added). Nowhere does Rottkamp disclose or suggest generating such a trajectory”, Applicant’s arguments are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (2) Regarding “much less generating the trajectory “in real-time.””; Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Rottkamp discloses the processes of detecting, determining and generating steps/limitations of the independent claims (as set forth in the office action of 24 June 2021) and all such processes are being performed at a current/actual time at some point when they are first executed; as such, Rottkamp does in fact disclose generating the trajectory in real-time. 
Applicant’s amendments and arguments with respect to the rejection of claims 1-19 under 35 USC 101 as set forth in the office action of 24 June 2021 have been considered and are NOT persuasive:
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 
 “Abstract idea”
Claims 1, 10 and 19 recite “[determining/determine] features of each of the one or more POIs, wherein the features comprise at least one of one or more parameter values and a corresponding priority value”. Under broadest reasonable interpretation, this limitation can be interpreted as simply determining features of each of one or more MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). The mere nominal recitation (in claim 10) that the various steps are being executed in a system does not take the limitations out of the mental process grouping. Accordingly, the claims recite an abstract idea. 
Practical Application
The additional limitations of claims 1, 10 and 19 include “a computer-implemented method of generating a trajectory for navigating an autonomous vehicle, the method comprising: detecting, by a trajectory generating system that comprises a processor and is associated with the autonomous vehicle, one or more Points of 
The detecting step(s) are recited at a high level of generality (i.e., as a general means of detecting one or more POIs for a segment), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The generating steps are also recited at a high level of generality (i.e. as a general action being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on 
The additional elements of claims 1, 10 and 19 such as a generic “trajectory generating system that comprises a processor and is associated with the autonomous vehicle", “processor”, “memory”, “processor-executable instructions” and “non-transitory computer readable medium”, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “trajectory generating system that comprises a processor and is associated with the autonomous vehicle", “processor”, “memory”, “processor-executable instructions” and “non-transitory computer readable medium” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
 Significantly more than the judicial exception	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

Claim Objections
Claim 13 is objected to because of the following informalities:  “wherein extended segment of the first level trajectory” appears to be a typographical error (due to the amendments to equivalent claim 4 by Applicant) and should be “wherein an extended segment of the first level trajectory” to keep a consistent claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 7 and 16 are indefinite because of the recited limitations “velocity-position trajectory plan”. It is unclear, to the Examiner, whether Applicant is referring to the velocity-acceleration plan previously recited or not. And if not, it is unclear, to the Examiner, what the difference is between velocity-position trajectory plan and velocity-acceleration plan.

Claim 20 is indefinite because of the recited limitations “a velocity and an acceleration of the second level trajectory” and “the velocity and the acceleration of the first level trajectory”. It is unclear, to the Examiner, how a trajectory has a velocity and an acceleration; for example, is Applicant referring to a threshold velocity and a threshold acceleration set for the autonomous vehicle for/on the/each trajectory or not.
Claim 20 recites the limitation “the velocity and the acceleration of the first level trajectory”. Since, it is unclear, to the Examiner, whether Applicant is referring back to the threshold velocity and the threshold acceleration set for the autonomous vehicle in the velocity-acceleration plan of the first level trajectory or not; “the velocity and the acceleration of the first level trajectory” in claim 20 lack sufficient antecedent basis.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Since claims 1 and 10 (which claims 7 and 16 depend from respectively) can be interpreted to not include the priority value, claims 7 and 16 can be interpreted such that they do not further limit claims 1 and 10.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 10 and 19 recite “[determining/determine] features of each of the one or more POIs, wherein the features comprise at least one of one or more parameter values and a corresponding priority value”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the detected data could determine the various features of each of the data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 1, 10 and 19) that the various steps are being executed in a computer-implemented method, system or medium does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 10 and 19 “[detecting/detect], by a trajectory generating system that comprises a processor and is associated with the Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “trajectory generating system that comprises a processor and is associated with the autonomous vehicle", “processor”, “memory”, “processor-executable instructions” and “non-transitory computer readable medium” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-9, 11-18 and 20) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-20 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rottkamp (US20190346845A1) in view of Li (US20190235513A1) in further view of Maura (US20180345963A1).
Regarding claim 1, Rottkamp discloses a computer-implemented method of generating a trajectory for navigating an autonomous vehicle (see at least abstract), the method comprising: detecting, by a trajectory generating system that comprises a processor and is associated with the autonomous vehicle, one or more Points of Interest (POIs) for a selected segment, on a pre-generated navigation path, in real-time, wherein the selected segment is at a predefined distance from current position of the autonomous vehicle (see at least Figure 2, [0012], [0014], [0030], [0033], [0034] and [0036]); determining, by the trajectory generating system, features of each of the one or more POIs, wherein the features comprise at least one of one or more parameter values and a corresponding priority value (see at least [0012], [0030], [0034] and [0036]); generating, by the trajectory generating system, a first level trajectory for the selected segment based on the features of each of the one or more POIs for the selected segment, in real-time (see at least [0008], [0009], [0012], [0014], [0016], [0019], [0030]-[0034], [0036], [0037], [0048] and [0051]); and generating, by the trajectory generating system, a second level trajectory for one or more portions of the first level trajectory beginning from the current position of the autonomous vehicle, by modifying each of the one or more portions of the first level trajectory based on real-time environment data (see at least [0010]-[0013], [0030], [0038] and [0044]).
Rottkamp does not explicitly disclose generating the first level trajectory for the selected segment at an end portion of previously generated trajectory. However, such matter is suggested by Li (see at least [0017], [0018], [0046] and [0051]-[0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rottkamp to incorporate the teachings of 
Rottkamp as modified by Li does not explicitly disclose wherein the first level trajectory comprises a velocity-acceleration plan that acts as a threshold velocity and a threshold acceleration set for the autonomous vehicle. However, such matter is suggested by Maura (see at least [0049], [0058], [0064], [0068], [0072]-[0075] and [0132]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rottkamp as modified by Li to incorporate the teachings of Maura which teaches wherein the first level trajectory comprises a velocity-acceleration plan that acts as a threshold velocity and a threshold acceleration set for the autonomous vehicle since they are all directed to navigation of autonomous vehicles and incorporation of Maura would ensure increased safety and reliability by ensuring the proper upper limit of speed and acceleration is/are set for any trajectory to be used by the vehicle.

Regarding claim 2, Rottkamp as modified by Li and Maura discloses providing, by the trajectory generating system, the second level trajectory to a navigation module  associated with the trajectory generating system to determine a command velocity for navigating the autonomous vehicle (see at least Rottkamp Figure 1, [0010]-[0013], [0030], [0038] and [0044]).

Regarding claim 4, Rottkamp discloses the first level trajectory extending based on one or more locations of the one or more POIs, when the second level trajectory is being generated in front of the autonomous vehicle, wherein an extended segment of the first level trajectory is a trajectory on the pre-generated navigation path (see at least [0008], [0009], [0012], [0014], [0016], [0019], [0030]-[0034], [0036], [0037], [0048] and [0051]).
Rottkamp does not explicitly disclose wherein an end portion of the first level trajectory is extended, when the second level trajectory is being generated in front of the autonomous vehicle, wherein an extended segment of the first level trajectory is a subsequent first level trajectory. However, such matter is suggested by Li (see at least [0017], [0018], [0046] and [0051]-[0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rottkamp to incorporate the teachings of Li wherein an end portion of the first level trajectory is extended, when the second level trajectory is being generated in front of the autonomous vehicle, wherein an extended segment of the first level trajectory is a subsequent first level trajectory since both systems are directed to navigation of autonomous vehicles and incorporation of Li would ensure increased accuracy of the system and thereby increase safety and reliability. 

Regarding claim 5, Rottkamp as modified by Li and Maura discloses wherein the one or more POIs are detected using a map database associated with the trajectory generating system, comprising a plurality of annotated vectors related to infrastructure (see at least Rottkamp Figure 2, [0012], [0014], [0030], [0033], [0034] and [0036]).

Regarding claim 6, Rottkamp as modified by Li and Maura discloses wherein the one or more POIs comprise at least one of sign boards, symbols and images related to infrastructure information along the pre-generated navigation path (see at least Rottkamp Figure 2, [0012], [0014], [0030], [0033], [0034] and [0036]).

Regarding claim 7, Rottkamp as modified by Li and Maura discloses wherein the priority value is directly proportional to impact of the one or more POIs on velocity-position trajectory plan of the autonomous vehicle (see at least Rottkamp [0016], [0018], [0037] and [0043]).

Regarding claim 8, Rottkamp as modified by Li and Maura discloses wherein the priority value is pre-determined based on impact of the one or more POIs on navigation of the autonomous vehicle (see at least Rottkamp [0016], [0018], [0037] and [0043]), and the one or more parameter values are determined using a map database associated with the trajectory generating system (see at least Rottkamp Figure 2, [0012], [0014], [0030], [0033], [0034] and [0036]).

Regarding claim 9, Rottkamp as modified by Li and Maura discloses wherein each of the one or more POIs is associated with corresponding one or more parameters (see at least Rottkamp Figure 2, [0012], [0014], [0030], [0033], [0034] and [0036]).

Regarding claim 10, Rottkamp discloses a trajectory generating system for generating a trajectory for navigating an autonomous vehicle, the trajectory generating system comprising: a processor; and  29a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, cause the processor to (see at least Figure 1 and [0030]). The rest of claim 10 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Claims 11 and 13-18 are commensurate in scope with claims 2 and 4-9, respectively. See above for rejection of claims 2 and 4-9. 

Regarding claim 19, Rottkamp discloses a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a trajectory generating system to perform operations (see at least Figure 1 and [0030]). The rest of claim 19 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 20, Rottkamp as modified by Li fails to disclose wherein the second level trajectory is generated by modifying the velocity-acceleration plan of the first level trajectory based on the real-time environment data in such a way that a velocity and an acceleration ofAttorney Docket No. 11612.0884-00000 the second level trajectory do not exceed the velocity and the acceleration of the first level trajectory, respectively. However, such matter is suggested by Maura (see at least [0076], [0077], [0132] and [0134]). It would have .

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rottkamp (US20190346845A1) in view of Li (US20190235513A1) in further view of Maura (US20180345963A1) in yet further view of Shi (US20180188049A1).
Regarding claim 3, Rottkamp as modified by Li and Maura discloses wherein the first level trajectory is generated by mapping the features of each of the one or more POIs (see at least Rottkamp [0008], [0009], [0012], [0014], [0016], [0019], [0030]-[0034], [0036], [0037], [0048] and [0051]).
Rottkamp as modified by Li and Maura fails to disclose mapping the features with a pretrained decision tree. Shi teaches that mapping features with a pretrained decision tree is very well known and beneficial (see at least [0158]-[0160]). It would have been 

Regarding claim 12, claim 12 is commensurate in scope with claim 3. See above for rejection of claim 3. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667         
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667